Citation Nr: 1140461	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral sensorineural hearing loss.

3.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claim was later transferred to the RO in Manchester, New Hampshire.  The Veteran had a hearing before the Board in August 2011 and the transcript is of record.

The January 2008 rating decision, among other things, awarded the Veteran service connection for PTSD and assigned an initial rating of 30 percent.  Thereafter, in a December 2008 rating decision, the Veteran's PTSD was increased to 70 percent for the entire appellate time frame.  After the Veteran has perfected his appeal, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still properly before the Board here.

The issue of entitlement to an effective date earlier than August 26, 2008 for the grant of a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral sensorineural hearing loss and entitlement to an initial rating greater than 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.

FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

The Veteran claims he noticed on and off tinnitus since 1973 or 1974, a few years after his service in the military.  He believes the infrequent tinnitus is related to his combat service in Vietnam.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus or tinnitus-related symptoms specifically.  The Veteran's DD-214, however, confirms the Veteran served in Vietnam and was awarded the Combat Action Ribbon.  In light of the Veteran's combat service, the Board concedes his in-service acoustic trauma.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Over the course of the appeal, the Veteran has reported various dates of onset for tinnitus.  In his initial claim for service connection and in sworn testimony before the undersigned, he dated on the onset of tinnitus to his time in service.  At a December 2008 VA examination, the Veteran reported the onset of tinnitus "over approximately the past few years."  The examiner opined that the Veteran's tinnitus was not due to service.  In offering that opinion, the examiner noted that the Veteran had significant noise exposure in service and after service and service treatment records were silent for any complaints of tinnitus.  

After review of the evidence, the Board finds service connection for tinnitus is warranted.  The Board acknowledges that the evidence of record does not document evidence of tinnitus during service.  However, the Veteran is competent to report that he developed tinnitus during service and that he had had tinnitus since service, and the Board finds the Veteran's history credible and consistent with the nature of his service.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471 (1994).  See also Jandreau, 492 F.3d at 1372 (the layperson may be competent to identify the condition where the condition is simple).  The VA examiner's opinion is based in part on the fact that there were no complaints of tinnitus in service.  The premise of that opinion is inaccurate because the examiner must consider the Veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Buchanan, 451 F.3d at 1336.  The Board has found the assertions credible.  

Based on the foregoing, and giving the benefit of the doubt to the Veteran, the Board finds service connection is warranted.  

The duty to notify and assist has been met to the extent necessary to grant the claim for tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for tinnitus is granted.


REMAND

Similar to the Veteran's tinnitus claim described above, the Veteran further claims his bilateral sensorineural hearing loss is attributable to his in-service combat exposure in Vietnam.

The Veteran's service treatment records are silent as to any specific complaints or treatment for hearing loss.  The Veteran's 1968 entrance examination showed decreased hearing acuity at 3000 Hertz and above; however, no defect was noted on the examination.  The examiner assigned a numerical designation of 1 under the physical profile for hearing and ear.  No specific hearing defect was noted, so the Veteran is presumed sound upon entry into service.  No audiological findings are noted on the Veteran's 1970 separation examination.  

For purposes of service connection pursuant to 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003. 

If the presumption of soundness at entry is rebutted, aggravation may not be conceded unless the preexisting condition increased in severity during service.  38 C.F.R. § 3.306.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In the present case, although right ear hearing loss was not expressly noted upon entry into service, the evidence suggests that hearing loss may have existed prior to service.  In December 2008, a VA examiner characterized the hearing loss as pre-existing service.  

On remand, the Veteran should be afforded a VA examination to determine the current nature and likely etiology of his hearing loss. 

With regard to the claim for increase, the Veteran contends that his PTSD should be rated 100 percent disabling due to his unemployability.  The Veteran is already in receipt of TDIU benefits.

The Veteran was last afforded a VA examination for his PTSD in February 2009.  The Veteran was also afforded VA examinations in October 2007 and December 2008.  VA outpatient treatment records, VA examinations, and treatment records from the Vet Center indicate significantly varying symptoms and overall severity of the Veteran's PTSD, to include GAF scores ranging from 45 (for serious symptoms) to 62 (mild to moderate symptoms).  

Most recently, in February 2009, the VA examiner assigned the Veteran with an improved GAF score of 51 indicating the Veteran's medications and regular attendance in group therapy is improving the Veteran's condition.

It appears the Veteran's symptoms fluctuated due to the death of his wife in 2006, an occupational injury and subsequent unemployment in 2006, his substance abuse remission and his eventual compliance with group therapy and medication regimen.  At times, the Veteran's PTSD is described as causing the Veteran extreme isolation and significant difficulties with his temper.  At other times, the Veteran has some friends and is showing improvement interacting with other people.  Indeed, during the Veteran's hearing before the Board the Veteran indicated he is not bothered by crowds and volunteers helping other people in his local veterans' organization chapter.  In contrast, however, there are multiple opinions of record indicating the Veteran is completely unemployable due to his PTSD symptoms.
 
In short, the Board finds the VA medical evidence of record may not reflect an accurate picture of the current severity of the Veteran's PTSD.  In light of the variance of GAF scores and described symptoms and the fact that the Veteran has not had a VA examination in over two years, the Board concludes a new VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding a change in GAF scores may require VA to afford the Veteran a new VA examination).

During the Veteran's hearing before the Board, the Veteran also testified that he sees three different counselors three times a week for his PTSD, and has been doing so for the last "couple of years."  The Veteran indicated he seeks treatment mainly through the Vet Center.  The claims folder does not contain treatment records from the Vet Center since 2008.  The RO should make efforts to obtain these records.

The RO should also take this opportunity to obtain VA outpatient treatment records from September 2008 to the present.

Finally, the Veteran testified he is receiving Social Security Administration (SSA) benefits related to a post-service occupational back injury and resulting disability.  The RO should take this opportunity to obtain these records for purposes of ensuring the claims folder is complete.  See 38 U.S.C.A. § 5103A. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical records from September 2008 to the present. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available

2.  The RO should make an attempt to obtain the Veteran's identified treatment records from the Manchester Vet Center from 2008 to the present. The RO should specify that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3.  Contact SSA for the purpose of obtaining a copy of the decision and all medical records relied upon in conjunction with any filed claim by the Veteran for SSA disability benefits. Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

4.  After obtaining the above records, to the extent available, schedule the Veteran for a VA audiological examination for the claimed bilateral sensorineural hearing loss to determine the extent and likely etiology of any hearing loss found.  The claims folder should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should specifically addressing the following:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had right ear hearing loss that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting right ear disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (likelihood at least 50 percent) that the Veteran's right ear hearing loss is related to service, to include combat noise exposure?

(d) Is it at least as likely as not (likelihood at least 50 percent) that the Veteran's left ear hearing loss is related to service, to include combat noise exposure? 

The examiner is informed that in-service noise exposure is conceded.  

5.  After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected PTSD.  The examiner should also report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is also asked to address and reconcile (to the extent able) the significant fluctuations of GAF scores from 2007.   

Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The RO should then readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


